Citation Nr: 1511833	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-07 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss disability.

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to service connection for temporomandibular joint (TMJ) disorder, claimed as grinding.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to November 1974 with additional inactive service during the period from January 1966 to February 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the case was subsequently returned to the Atlanta RO in Decatur, Georgia.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The record indicates that there are outstanding VA audiometric results, namely those associated with audiometric testing conducted in July 2010.  These must be associated with the record.  Furthermore, a VA examination is needed to determine the impairment associated with the tinnitus and hearing loss disabilities due to the amount of time since the most recent audiometric findings of record, which are dated in January 2010. 

Although service treatment records do not show evidence of hemorrhoids, a private physician has provided an opinion suggesting that the Veteran's hemorrhoids are related to his active service.  The physician's opinion appears to be speculative and is not supported by an adequate rationale.  Therefore, the Board has determined that the Veteran should be afforded a VA examination to determine the etiology of his hemorrhoids.

VA examinations are also needed to determine whether there is a relationship between the low back disorder and service and the TMJ disorder and service based on the Veteran's history of symptoms during and since service.  See May 2010 VA treatment record.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding treatment records pertinent to the claims for an increased rating for hearing loss and service connection for low back and TMJ disorders, including the July 2010 VA audiogram.  The Veteran should be asked about the existence and location of any relevant private treatment records. 

2.  Then, afford the Veteran an examination by an examiner with sufficient expertise to determine the impairment associated with the hearing loss and tinnitus disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Ensure that the examiner provides all information required for rating purposes, to include an assessment of the effects of the Veteran's hearing loss disability on his ability to function in an occupational setting and on his daily activities.  The rationale for all opinions expressed must be provided.

3.  Afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of all low back disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the review of the Veteran's pertinent history and the examination results, the examiner should identify each low back disorder that has been present during the period of the claim.  For each low back disorder, the examiner must provide an opinion as to whether there is a 50 percent or better probability that the disorder originated during the Veteran's active service or is otherwise etiologically related to the Veteran's active service.

The rationale for the opinion(s) must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

4.  Afford the Veteran a VA examination by an examiner with sufficient expertise to determine the etiology of the TMJ disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the TMJ disability originated during active service or is otherwise etiologically related to the Veteran's active service.

The rationale for the opinion must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

5.  Afford the Veteran a VA examination by an examiner with sufficient expertise to determine the etiology of the Veteran's hemorrhoids.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the hemorrhoids originated during active service or are otherwise etiologically related to the Veteran's active service.

The rationale for the opinion must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

6.  Undertake any other indicated development.

7.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




